Case: 17-12377   Date Filed: 10/09/2018   Page: 1 of 38


                                                            [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-12377
                           ________________________

                      D.C. Docket No. 1:16-cr-20224-JAL-3



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

versus

SERGIO ANTONIO ZAMBRANO,

                                                  Defendant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (October 9, 2018)

Before ROSENBAUM, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:

         Appellant Sergio Zambrano was charged and convicted of one count of

conspiracy to commit an offense against the United States, in violation of 18
              Case: 17-12377    Date Filed: 10/09/2018   Page: 2 of 38


U.S.C. § 371. This count alleged that Zambrano and two coconspirators, Genaro

Mejia and Andres Roman, conspired to (1) knowingly make false statements to

firearms dealers, in violation of 18 U.S.C. § 922(a)(6); (2) knowingly and willfully

export firearms outside the United States without a license, in violation of 22

U.S.C. § 2778(b)(2), (c), and 22 C.F.R. §§ 121.1(g)-(h), 127.1(a)(1); and (3)

conceal and facilitate the exportation of firearms, in violation of 18 U.S.C. § 554.

The conspiracy alleged that Zambrano’s two codefendants bought firearms from

licensed firearm dealers in the United States by means of false statements, that they

disassembled the firearms, and that they concealed the barrels and other parts of

the weapons in packages shipped to Colombia from South Florida.

       Mejia and Roman both entered guilty pleas and were sentenced to 60

months’ imprisonment, which was the statutory maximum. Zambrano was the

only defendant who proceeded to trial. Prior to trial, however, he filed a motion to

suppress evidence that he argued was obtained in violation of his Fourth

Amendment rights.      The district court denied the motion to suppress, and

Zambrano was ultimately convicted of the conspiracy count following a lengthy

jury trial.   Like his codefendants, Zambrano received the statutory maximum

sentence of five years’ imprisonment following his conviction.

       Zambrano now appeals his conviction, claiming that the evidence against

him was insufficient to support the conspiracy conviction. He also asserts the


                                         2
             Case: 17-12377    Date Filed: 10/09/2018   Page: 3 of 38


district court erred when it denied the motion to suppress evidence. Finally,

Zambrano contends that his five-year sentence was not substantively reasonable.

      After careful consideration, and with the benefit of oral argument, we affirm.

                                      I.       Facts

      The facts of this case are quite lengthy, but for purposes of this opinion, we

set forth a brief summary of the relevant evidence presented against Zambrano.

Generally speaking, evidence showed that Zambrano purchased items that were

used to conceal the shipment of firearm parts to Colombia.           Evidence also

demonstrated that Zambrano, in some instances, was the individual who shipped

packages containing the concealed firearms. And, as noted more fully below,

Zambrano rented a storage unit in order to hide disassembled firearms and

equipment used to chop up the firearms and obliterate the serial numbers.

      In August 2014, an employee at a shipping company located in South

Florida discovered a package containing firearm parts, which was bound for

Colombia. The firearm parts were attached to a car grill. The shipping company

notified law enforcement, and federal agents inspected the box, finding that it

contained parts of a Barrett .50-caliber sniper rifle. The serial numbers had been

obliterated from the barrel of the gun. But there remained another number on the

back of the barrel, and that permitted agents to trace the purchase of the gun. The




                                           3
             Case: 17-12377     Date Filed: 10/09/2018   Page: 4 of 38


ATF Form 4473, which reflected the sale of the rifle, revealed that Mejia had

bought the firearm on July 31, 2014, at a firearms dealer in Jensen Beach, Florida.

      Agents were also able to track the shipment of the package to a shipping

company in Coral Springs, Florida.           Video surveillance showed Zambrano

shipping the package on August 1, 2014, while wearing sunglasses during the

entire transaction.   After agents discovered the firearm in August 2014, they

contacted law-enforcement officials in Colombia to coordinate a controlled

delivery of the package without the firearm.

      A Colombian officer testified that he witnessed the package being delivered

to a home in Colombia. After executing a search warrant on the home, police

discovered various boxes with firearm parts and accessories, as well as

ammunition. One box contained a telescope with firearm parts, and the receipt

indicated that the telescope had been purchased at a Walmart in Coral Springs,

Florida, on August 2, 2014. Another box contained a hammock along with firearm

parts from a high-power .50-caliber weapon, but the serial number had been filed

off. The box containing the hammock also had a label that indicated it had been

shipped by someone named “Cesar Correa.” After tracking down this shipment,

agents viewed video surveillance showing Zambrano wearing sunglasses and

carrying the hammock into the shipment store. The package was further traced

back to Zambrano because, although he used a false name, he used one of his

                                         4
              Case: 17-12377    Date Filed: 10/09/2018    Page: 5 of 38


former addresses. Agents also determined that Zambrano’s Colombian passport

listed his name as Sergio Antonio Zambrano Correa.

      Based on this information, U.S. agents investigated the purchase of the parts

contained in the boxes by going to the stores associated with the purchase. Video

surveillance was retrieved from the date of purchase, and it revealed that Zambrano

and Mejia were together at the store. Using a self-checkout register, Zambrano

bought the telescope with cash. As with the telescope, agents were also able to

track down the purchase of the car grill.        Again, video surveillance showed

Zambrano purchasing the car grill with cash on July 31, 2014. After paying for the

car grill, Zambrano conducted a separate transaction for another item, this time

paying with a credit card. An agent also testified that the airway bill associated

with the car grill indicated that someone named “Cesar Correa” shipped the

package on August 1, 2014.

      Later, in mid-February 2016, Colombian authorities found a package

shipped from the United States containing a .50-caliber Barrett rifle barrel and

other parts attached to a cargo carrier. Again, the serial number on the barrel of the

gun had been obliterated. Agents determined that the box came from a shipping

company located in Margate, Florida.          The owner of the shipping company

testified that on February 12, 2016, Mejia had come into his store, made the




                                          5
               Case: 17-12377      Date Filed: 10/09/2018     Page: 6 of 38


shipment using the alias “Alejandro Belalcazar,” and paid in cash. 1 The owner

also indicated that Mejia had shipped heavy packages on approximately eight-to-

ten other occasions, always paying in cash. The investigation later uncovered

video surveillance of Mejia purchasing the cargo carrier on February 11, 2016.

       Agents were ultimately able to track down the purchaser of the .50-caliber

Barrett rifle found in Colombia in February 2016.              James Smith, a licensed

firearms dealer located in Tampa, Florida, testified that Zambrano’s co-defendant

Roman contacted him about purchasing the firearm.               According to Smith, on

February 9, 2016, Roman arrived in Tampa to buy the gun. Roman provided

Smith with a completed ATF Form 4473 certifying that he was the actual

purchaser, and then he left with the firearm. A federal agent asked Smith to

contact her if Roman showed interest in buying another firearm. A few days later,

Roman contacted Smith about purchasing another rifle, and Smith alerted the agent

as to when Roman would arrive in Tampa.

       Roman appeared at Smith’s business on March 23, 2016, to complete the

transaction. At that time, he gave Smith another ATF Form 4473 and cash. This

time, however, federal agents were present and surrounded Roman as he left the

business. The individual who drove Roman to Tampa provided law enforcement


       1
          The store owner noted that the name of the individual who made the shipment was
“Belalcazar.” During trial, the owner was provided with Mejia’s driver’s license picture and
identified him as “Belalcazar.”
                                             6
                 Case: 17-12377   Date Filed: 10/09/2018   Page: 7 of 38


with text messages from her cell phone from Mejia, as well as photographs and

voice messages from him. While the driver answered questions, an agent observed

Roman using his cell phone at approximately 1:17 p.m. and overheard him say in

Spanish, “They took it.” Agents arrested Roman and seized his cell phone, which

showed a call made to Mejia’s phone at 1:15 p.m. Prior to Roman’s arrest, agents

took the rifle and told Roman that it would not be returned. Based on all of this

information, agents planned to arrest Mejia the following day.

      Agents conducted surveillance on Mejia’s residence in the early morning

hours of March 24, 2016. During briefing, the agents were shown a picture of

Mejia and a separate picture of Zambrano with Mejia. They were also informed

that Zambrano was thought to be an associate of Mejia’s and involved in the gun

trafficking; he was also suspected to be the individual who shipped weapons to

Colombia in 2014. No one but Mejia was suspected of being at the house that

morning, excerpt, perhaps, Mejia’s girlfriend. In fact, though, Zambrano was

staying there.

      When Zambrano left Mejia’s home, it was approximately 7:00 a.m. He

exited the house, locked the door, and walked towards Mejia’s BMW. Agent

Edwin Lopez, who was the “eyes” of the surveillance, mistook Zambrano for

Mejia and gave the other agents the signal that Mejia was present. Lopez then

approached Zambrano, ordered him to stop, and called Mejia’s name.


                                           7
                Case: 17-12377       Date Filed: 10/09/2018     Page: 8 of 38


      Lopez detained Zambrano and patted him down. He stated he did so for

officer-safety reasons, since Mejia was a known gun trafficker. While patting

Zambrano down, Lopez felt “bulky items” in his pockets. Lopez stated that he

believed the items could have been a weapon. Based on this belief, Lopez reached

inside Zambrano’s pockets, retrieving the items he felt and placing them on the

hood of the BMW. 2 The items consisted of four cell phones, a wallet, and keys.

As this occurred, other agents conducted a “sweep” of Mejia’s residence.

      At some point, Zambrano told Lopez that he was not Mejia and that his

name was Zambrano. Lopez was familiar with Zambrano’s association with Mejia

and the fact that he was suspected of shipping guns in 2014.

      Following the sweep of Mejia’s residence, Agent Hector Quintana

approached Zambrano, who was still standing by the BMW.                         According to

Quintana, he asked Zambrano if the items located on the hood of the BMW were

his property, and Zambrano replied, “yes.” Quintana then asked Zambrano in

Spanish “Do you mind if I look through it?” Zambrano responded, “Yes, sure,”

which he understood to mean that Zambrano consented.                    Zambrano was not



      2
          Agent Lopez’s testimony during the motion-to-suppress hearing was as follows:
      Q: But did you think it could have been a weapon?
      A: Yes, Sir.
      Q: And is that the reason why you pulled the items out of the pockets?
      A: Yes, Sir.
                                               8
                Case: 17-12377   Date Filed: 10/09/2018   Page: 9 of 38


handcuffed at the time, and the agents were not pointing any weapons at him

during the exchange.

      Inside the wallet, Quintana found a receipt for a storage unit and a receipt for

a hotel room. The receipt for the storage unit reflected that Zambrano had rented

the unit the previous afternoon at around 2:00 p.m., which coincided with the arrest

of codefendant Roman. Quintana also noted that the keys that were removed from

Zambrano’s pocket included a key that he believed was to a rented storage unit. In

addition, Quintana found a card with an access code to the gate at a storage facility

and the number to a specific storage unit. Finally, Zambrano assisted Quintana in

accessing the cell phones and told him that one of the numbers on the phone log

was Mejia’s phone number.

      Following the search of Zambrano’s belongings, agents went to the storage

facility, where they were provided with a ladder so they could look through the

mesh covering and into the unit. Agents saw firearms and storage cases for

firearms. A crack in the door of the storage unit also allowed agents to peer in and

see firearms.

      After seeing the contents of the storage unit through the mesh covering,

Agents arrested Zambrano and obtained a search warrant for the unit.             The

subsequent search revealed AR-15 rifle parts and storage cases, a vice with

shavings in it, a dremel tool, and ammunition, among other items.         Agents also


                                          9
             Case: 17-12377    Date Filed: 10/09/2018   Page: 10 of 38


went to the hotel listed on the receipt found in Zambrano’s wallet and discovered

Mejia there. Zambrano had rented the hotel room for Mejia.

                               II. Motion to Suppress

      Zambrano contends federal agents violated his Fourth Amendment rights

when they stopped him and searched his pockets. He argues that the district court

erred when it denied his motion to suppress.

      Before addressing the substance of Zambrano’s argument, though, we must

first consider an issue of waiver. The government claims that we should not

entertain Zambrano’s Fourth Amendment argument at all because he failed to

object to the magistrate judge’s report and recommendation on the motion to

dismiss and therefore waived the argument. We agree that, typically, a lack of

objection would result in a waiver. See 11th Cir. R. 3-1. But we find no waiver

here because the record reveals that the magistrate judge did not provide adequate

notice to Zambrano of the consequences of his failure to file written objections to

the recommendation. Cf. Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1257 (11th

Cir. 2017) (noting that under 11th Cir. R. 3-1, a party who fails to object to a

magistrate’s findings in an R&R waives the right to challenge those findings on

appeal “provided the party was given proper notice of the objection time period

and the consequences of failing to do so.”) Having found no waiver, we address

Zambrano’s argument.


                                        10
               Case: 17-12377        Date Filed: 10/09/2018       Page: 11 of 38


       Zambrano notes that agents believed him to be Mejia and thought Mejia was

involved in a conspiracy to illegally export firearms. But Zambrano asserts that

this is not the type of criminal activity that would warrant an immediate interaction

by police under Terry. 3 In addition, Zambrano argues no evidence existed that

would support a reasonable conclusion that he was armed and presently dangerous

when agents approached him, even under the mistaken belief that he was Mejia.

Finally, even if these two conditions were present, Zambrano contends that the

search inside his pockets went beyond what the law permits.4 We disagree.

       “A ruling on a motion to suppress presents a mixed question of law and

fact.” United States v. Virden, 488 F.3d 1317, 1321 (11th Cir. 2007) (citation

omitted). When reviewing the district court’s denial of a motion to suppress, we


       3
          Terry v. Ohio, 392 U.S. 1 (1968).
       4
           Zambrano has waived any argument that the misidentification aspect of his initial stop
violated his Fourth Amendment rights. While Zambrano mentioned the misidentification in his
initial brief, he did not advance any arguments to support a theory that his Fourth Amendment
rights were violated based on the misidentification. See Hamilton v. Southland Christian Sch.,
Inc., 680 F.3d 1316, 1318-19 (11th Cir. 2012) (a passing reference to an issue in a brief is not
sufficient, and the failure to make arguments and cite authorities in support of an issue waives
it); see also Singh v. U.S. Att'y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (per curiam)
(“[S]imply stating that an issue exists, without further argument or discussion, constitutes
abandonment of that issue and precludes our considering the issue on appeal.”).
         We also do not address the initial pat-down of Zambrano conducted by the agents
because Zambrano does not contest this action in his appeal. Similarly, we do not address
whether the agents’ use of the ladder to peer into the storage unit was a constitutional violation
because, that too, was not raised by Zambrano in this appeal. While we recognize that Zambrano
mentioned this issue in his reply, we do not consider arguments raised for the first time in a reply
brief. See United States v. Fiallo-Jacome, 874 F.2d 1479, 1481 (11th Cir. 1989) (appellant in a
criminal case may not raise an issue for the first time in a reply brief); see also Hamilton, 680
F.3d at 1319 (failure to make arguments and cite authorities in support of an issue waives it).


                                                11
             Case: 17-12377     Date Filed: 10/09/2018    Page: 12 of 38


review the district court’s “findings of fact for clear error and its application of law

to those facts de novo.” United States v. Gibson, 708 F.3d 1256, 1274 (11th Cir.

2013); United States v. Ramirez, 476 F.3d 1231, 1235 (11th Cir. 2007). When we

conduct such a review, we view the facts in the light most favorable to the

government. Id. at 1235-36. We also afford substantial deference to the district

court’s credibility determinations. United States v. Lewis, 674 F.3d 1298, 1303

(11th Cir. 2012).

      Under the Fourth Amendment, a police officer may stop and briefly detain

an individual for investigative purposes if the officer has a reasonable suspicion

that the person was or is about to be involved in criminal activity. Id. (citations

omitted). We determine whether an investigatory stop is lawful under the Fourth

Amendment by considering (1) “whether the stop was justified at its inception”

and (2) “whether the officer’s actions were reasonably related in scope to the

circumstances that justified the stop in the first place.” United States v. Griffin,

696 F.3d 1354, 1358 (11th Cir. 2012) (citation omitted).              In making this

determination, we look to the “totality of the circumstances.”             Id. (citation

omitted).

      Once an officer has stopped an individual, he may conduct a “pat-down” or

“frisk” if he reasonably believes that his safety, or that of others nearby, is

threatened. Id. at 1359. The officer “must be able to point to particular facts from


                                          12
             Case: 17-12377     Date Filed: 10/09/2018    Page: 13 of 38


which he reasonably inferred that the individual was armed and dangerous,” and

the search must be reasonably limited in scope to protecting the officer by

“disarming a potentially dangerous man.” Sibron v. New York, 392 U.S. 40, 64-65

(1968); see also Terry, 392 U.S. at 29.

      Zambrano argues that there was no evidence to suggest that he was armed

and presently dangerous. But Terry does not demand “definitive evidence of a

weapon or absolute certainty that an individual is armed.” Griffin, 696 F.3d at

1359. In evaluating whether reasonable suspicion exists under Terry, we look to

probabilities, not hard certainties.      Id.   Ultimately, the issue is “whether a

reasonably prudent man in the circumstances would be warranted in the belief that

his safety or that of others was in danger.” Id. (citation omitted). When evaluating

the totality of the circumstances, this Court does not consider each fact in isolation,

and we may consider the crime for which the suspect was sought. Id. at 1359-60

(citing United States v. Hunter, 291 F.3d 1302, 1306 (11th Cir. 2002)); See also

United States v. Matchett, 802 F.3d 1185, 1192 (11th Cir. 2015).

      Agents arrived at Mejia’s house in order to conduct surveillance and

ultimately arrest Mejia for arms trafficking. Zambrano does not appear to contest

the agents’ determination that probable cause existed to arrest Mejia. If probable

cause existed, the reasonable suspicion necessary to effect a Terry stop certainly

existed as well. And agents were justified in stopping Zambrano as he exited


                                           13
             Case: 17-12377    Date Filed: 10/09/2018   Page: 14 of 38


Mejia’s residence because they had a good-faith belief that Zambrano was Mejia

under the circumstances. See Heien v. North Carolina, 135 S. Ct. 530, 536 (2014)

and Hill v. California, 401 U.S. 797, 804 (1971); see also United States v.

Gonzalez, 969 F.2d 999, 1004–06 (11th Cir. 1992) (explaining that an officer's

objectively reasonable, good-faith misidentification while conducting surveillance

may support probable cause to arrest).

      In light of the evidence against Mejia and the seriousness of the crime of

which he was suspected—trafficking high-powered rifles—a reasonably prudent

officer in the circumstances would be warranted in believing that his safety or that

of others was in danger when he encountered who he believed was Mejia leaving

the residence. Agent Lopez testified that he was aware that Mejia was being

arrested for weapons trafficking and that arms traffickers are considered to be

potentially dangerous. Agent Quintana also testified that he had a strong belief

that firearms would be located at Mejia’s residence. Under these circumstances,

we cannot conclude that it would be unreasonable for agents to believe that Mejia

might be armed and presently dangerous. It was therefore also reasonable for

agents to stop and briefly detain Zambrano, since they believed him to be Mejia.

      Next, Zambrano challenges the fact that Lopez’s action in reaching into

Zambrano’s pocket following the initial pat-down. He argues that Terry authorizes

only a “carefully limited search of the outer clothing” in an attempt to discover


                                         14
               Case: 17-12377     Date Filed: 10/09/2018      Page: 15 of 38


weapons which might be used to assault the officer. Zambrano contends that

Agent Lopez went beyond what is authorized by Terry, reaching into Zambrano’s

pockets “without any regard for whether the objects might be weapons.” 5 Again,

we disagree.

       First, if a police officer lawfully pats down a suspect’s outer clothing and

feels an object that he reasonably believes may be a weapon, the officer may

continue a Terry search. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(citations omitted). The purpose of a protective search under Terry is “not to

discover evidence of crime, but to allow the officer to pursue his investigation

without fear of violence.” Adams v. Williams, 407 U.S. 143, 146 (1972).

Consequently, an officer is entitled to ensure his safety by searching a person’s

pocket after an initial pat-down supplies reason to believe that the item concealed

might be a weapon. Clay, 483 F.3d at 744; see also Griffin, 696 F.3d at 1363.

       Here, Agent Lopez testified during the suppression hearing that when he

conducted the pat-down of Zambrano, he felt “bulky items in his pockets.” And

though Lopez stated that he did not know what the objects in Zambrano’s pockets

were, he testified that he thought the items could have been a weapon. Lopez also



       5
          As noted above, Zambrano waived any argument that the initial “pat-down” was
improper. Aside from failing to properly raise the issue on appeal, during the suppression
hearing, Zambrano did not contest that he had been patted down when stopped by Agent Lopez.
During closing arguments at trial, Zambrano’s attorney stated, “I also understand why Special
Agent Lopez patted down my client. I get that. They do that for officers’ safety.”
                                             15
             Case: 17-12377    Date Filed: 10/09/2018    Page: 16 of 38


testified that this belief was the reason he pulled the items out of Zambrano’s

pocket. After that, Lopez placed the items (consisting of four cell phones, a wallet,

and keys) on the hood of the car. While the items turned out not to be weapons, it

would not have been unreasonable for Lopez to believe they were under the

circumstances. Lopez explained in his testimony, “[W]e get all sorts of bulletins

with what weapons may be. You have cell phones that are guns. You have knives

that are credit cards, sir.” And in this case, he was dealing with an arms trafficker

and felt hard, bulky items in his pocket. Under the circumstances, that the items

were in fact cell phones does not negate the reasonableness of his belief that they

could have been weapons. See Clay, 483 F.3d at 741, 743 (holding that the seizure

from the defendant’s pocket of an empty ball-point pen barrel was reasonable

because, although such an object often is used as a device for ingesting narcotics,

the officer “could not tell by feel whether it was a weapon,” such as a screwdriver,

and the search was conducted in order to ensure the officer’s safety).

      Finally, any argument by Zambrano that the further inspection of the items

retrieved from his pockets violated his Fourth Amendment rights also fails. Agent

Quintana testified that Zambrano gave consent for him to search the items.

According to Quintana, he asked Zambrano in Spanish if it was okay to look

through the items (the cell phone and wallet). Zambrano responded, “Yes, sure.”

Zambrano was so cooperative that he even showed Quintana how to access his cell


                                         16
             Case: 17-12377    Date Filed: 10/09/2018   Page: 17 of 38


phone. Nor during the suppression hearing did Zambrano dispute that he had

consented.    The magistrate judge also found Quintana to be credible and

acknowledged that Zambrano’s consent was “unrefuted.”

      Searches conducted by means of consent are valid, so long as the consent is

voluntary. See United States v. Kapperman, 764 F.2d 786, 793 (11th Cir. 1985);

United States v. Garcia, 890 F.2d 355, 360 (11th Cir. 1989) (“In order for consent

to a search to be deemed voluntary, it must be the product of an essentially free and

unconstrained choice.”). Nothing here supports a conclusion that Zambrano’s

consent was not voluntary.

      Zambrano was not handcuffed when he gave Quintana consent to further

search the items. Nor does any evidence exist that agents pointed their guns or

otherwise threatened or intimidated Zambrano when he gave his consent.

Moreover, the lower court found Quintana to be credible in his testimony.

Credibility determinations are typically within the province of the fact finder since

that person observes the testimony and demeanor of the witness, thereby placing

him in a better position than an appellate court to assess the credibility of the

witness. See United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002).

We also afford substantial deference to the district court’s credibility

determinations. Lewis, 674 F.3d at 1303.




                                         17
             Case: 17-12377    Date Filed: 10/09/2018     Page: 18 of 38


       Ultimately, we find that the district court did not err in denying Zambrano’s

motion to suppress. Under the circumstances, agents were justified in their initial

stop of Zambrano as well as the subsequent pat-down and search of his pockets.

And the search of Zambrano’s wallet and phone, which revealed Mejia’s phone

number, the hotel where Mejia was staying, and the name of a storage unit rented

by Zambrano, likewise did not violate Zambrano’s rights. Zambrano’s consent

validated the search.

                        III.     Sufficiency of the Evidence

      Zambrano was convicted of one count of conspiracy to commit an offense

against the United States, in violation of 18 U.S.C. § 371. As we have noted, this

count alleged that Zambrano and co-defendants Mejia and Roman conspired to (1)

knowingly make false statements to firearms dealers, in violation of 18 U.S.C. §

922(a)(6); (2) knowingly and willfully export firearms outside the United States (to

Colombia) without a license, in violation of 22 U.S.C. § 2778(b)(2), (c), and 22

C.F.R. §§ 121.1(g)-(h), 127.1(a)(1); and (3) conceal and facilitate the exportation

of firearms, in violation of 18 U.S.C. § 554.           Zambrano contends that the

government failed to prove beyond a reasonable doubt that he was guilty of

conspiring to commit each of the offenses.

      We review de novo the sufficiency of the evidence to support a conviction.

In doing so, we view all of the evidence “in the light most favorable to the


                                        18
             Case: 17-12377    Date Filed: 10/09/2018   Page: 19 of 38


government and draw[] all reasonable inferences and credibility choices in favor of

the jury’s verdict.” United States v. Grzybowicz, 747 F.3d 1296, 1304 (11th Cir.

2014) (citation and internal quotations omitted). In conducting this review, we are

cognizant that the evidence need not “exclude every reasonable hypothesis of

innocence or be wholly inconsistent with every conclusion except that of guilt,

provided a reasonable trier of fact could find that the evidence establishes guilt

beyond a reasonable doubt.” United States v. Young, 906 F.2d 615, 618 (11th Cir.

1990) (citation omitted). This is so because “[a] jury is free to choose among

reasonable constructions of the evidence.” United States v. Vera, 701 F.2d 1349,

1357 (11th Cir. 1983) (citation and internal quotations omitted).

      To establish a conspiracy under 18 U.S.C. § 371, the government must show

“(1) an agreement among two or more persons to achieve an unlawful objective;

(2) knowing and voluntary participation in the agreement; and (3) an overt act by a

conspirator in furtherance of the agreement.” United States v. Hasson, 333 F.3d
1264, 1270 (11th Cir. 2003) (citation omitted). The existence of an agreement may

be established by circumstantial evidence, United States v. Silvestri, 409 F.3d
1311, 1329 (11th Cir. 2005), but the government must “show circumstances from

which a jury could infer beyond a reasonable doubt that there was a meeting of the

minds to commit an unlawful act.” United States v. Chandler, 388 F.3d 796, 806

(11th Cir. 2004) (quotation omitted).


                                         19
               Case: 17-12377        Date Filed: 10/09/2018       Page: 20 of 38


                                                A.

       Zambrano argues on appeal that the evidence was not sufficient to convict

him of conspiracy to violate 18 U.S.C. § 922(a)(6) because the government failed

to prove beyond a reasonable doubt that Mejia and Roman were not the “actual

buyers” of the guns at issue.6 He argues in the alternative that the government

failed to present evidence that Zambrano knew that Roman and Mejia were

required to fill out ATF Form 4473 when they purchased the firearms or that they

had made any material false statement on the Forms when they purchased the

firearms.

       Section 922(a)(6) makes it unlawful

               for any person in connection with the acquisition or
               attempted acquisition of any firearm or ammunition from
               a licensed importer, licensed manufacturer, licensed
               dealer, or licensed collector, knowingly to make any false
               or fictitious oral or written statement or to furnish or
               exhibit any false, fictitious, or misrepresented
               identification, intended or likely to deceive such

       6
         When purchasing a firearm from a federally licensed dealer, the buyer is required to fill
out the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) Form 4473, which
requests the buyer's name, date of birth, address, and other identifying information. One of the
questions the form poses, Question 11.a., is the following:

               Are you the actual transferee/buyer of the firearm(s) listed on this
               form? Warning: You are not the actual buyer if you are
               acquiring the firearm(s) on behalf of another person. If you are
               not the actual buyer, the dealer cannot transfer the firearm(s)
               to you.

The dealer asks this question to ensure that the buyer of the gun is not a straw purchaser and that
the identifying information and background check are of the right person. See United States v.
Frazier, 605 F.3d 1271, 1280–81 (11th Cir. 2010).
                                                20
             Case: 17-12377    Date Filed: 10/09/2018   Page: 21 of 38


             importer, manufacturer, dealer, or collector with respect
             to any fact material to the lawfulness of the sale or other
             disposition of such firearm or ammunition under the
             provisions of this chapter.

18 U.S.C. § 922(a)(6). In order to convict a defendant under § 922(a)(6), the

government must prove beyond a reasonable doubt that (1) the defendant

knowingly made; (2) a false or fictitious written statement in connection with the

purchase of firearms; (3) intended to deceive or likely to deceive a licensed

firearms dealer; (4) and the false statement was a fact material to the lawfulness of

the sale or disposition of the firearm. United States v. Ortiz, 318 F.3d 1030, 1036

(11th Cir. 2003) (per curiam) (citations omitted); United States v. Frazier, 605
F.3d 1271, 1278-79 (11th Cir. 2010). Specific intent is not an element of the

offense. Ortiz, 318 F.3d at 1036 n.10 (citing United States v. Hawkins, 794 F.2d
589, 591 (11th Cir. 1986)). This Court has previously noted that the identity of the

actual purchaser is clearly “a fact material to the lawfulness of the sale” of a

firearm under 18 U.S.C. § 922(a)(6). See United States v. Klais, 68 F.3d 1282,

1283 (11th Cir.1995) (per curiam); Ortiz, 318 F.3d at 1036-37.

      The crux of Zambrano’s argument is that the facts of this case do not

constitute an impermissible “straw purchase,” so the purchase cannot be

considered an unlawful objective of the conspiracy. He claims that here, even

construing the facts in the light most favorable to the government, no false

statement was made when Mejia and Roman purchased the firearms because they

                                         21
             Case: 17-12377    Date Filed: 10/09/2018   Page: 22 of 38


were the actual purchasers. According to Zambrano, the fact that they had the

intent to later sell the firearms does not negate the fact that they were actual

purchasers under the law.

      “Straw purchases . . . misrepresent the identity of the purchaser in a firearm

sale and violate 18 U.S.C. § 922(a)(6).” See Ortiz, 318 F.3d at 1037 (citing United

States v. Nelson, 221 F.3d 1206, 1210 (11th Cir. 2000) (internal quotation marks

omitted). We have explained that straw purchases of firearms occur when an

unlawful purchaser uses a lawful “straw man” to obtain a firearm. Id. (citing

Nelson, 221 F.3d at 1209). In the case of an ineligible purchaser, there is no

requirement that the person supply money up front in order for a straw purchase to

occur. Id. Nor is direct evidence required that the purchase of the weapon had

been agreed to before the purchase occurs. Id. A straw transaction occurs when a

defendant “at the time of completing Form 4473 had no intention of keeping the

firearms or giving them as a gift.” Id. at 1038. We have reasoned that “[i]f an

ineligible buyer could simply use a ‘straw man’ or agent to obtain a firearm from a

licensed dealer, the statutory scheme would be too easily defeated.” Id. at 1037

(citation omitted).

      We have further held that, regardless of whether all of the actors were

lawfully eligible to purchase a firearm, a person is not an actual purchaser when he

or she buys a firearm for another and lists himself or herself as the purchaser on


                                        22
             Case: 17-12377    Date Filed: 10/09/2018      Page: 23 of 38


ATF Form 4473. Frazier, 605 F.3d at 1280. Indeed, under those circumstances, a

person violates § 922(a)(6) whether or not the true buyer could have legally

purchased the gun without the “straw man.” Abramski v. United States, 134 S. Ct.
2259, 2263 (2014).

      The Supreme Court has said that “§ 922, in regulating licensed dealers’ gun

sales, looks through the straw to the actual buyer.” Id. at 2267. This is because the

federal statute “establishes an elaborate system to verify a would-be gun

purchaser’s identity and check on his background.” Id. (citation omitted). The

goals of this scheme are twofold: to “keep guns out of the hands of criminals and

others who should not have them, and to assist law enforcement authorities in

investigating serious crimes.” Id. (citation omitted). In light of these goals, the

Supreme Court has construed Question 11.a. on ATF Form 4473—which asks are

you the actual buyer—as asking “are [you] acquiring the firearm(s) on behalf of

another person[?]” Id. at 2272 (alteration in Abramski).

      Here, the evidence at trial showed that the items used to conceal the firearms

during shipment were purchased at approximately the same time that the firearms

were purchased. The sequence of these purchases indicates that Mejia and Roman

had no intention of keeping the firearms for their own use. The § 922(a)(6)

charges stem from three separate ATF Form 4473s that were admitted into

evidence. The first Form was executed by Mejia with respect to the Barrett .50-


                                         23
            Case: 17-12377    Date Filed: 10/09/2018   Page: 24 of 38


caliber firearm purchased in Jensen Beach, Florida, on July 31, 2014. Although

the firearm was purchased on July 31, 2014, the package containing part of the

firearm was delivered to the shipping company the very next day, on August 1,

2014. And the firearm was included in a package containing a cargo carrier, in an

attempt to disguise the firearm.    The jury was presented with evidence that

Zambrano bought the cargo carrier on July 31, 2014, the same day that Mejia

purchased the firearm in Jensen Beach.

      As the jury heard, after discovering that the package contained a firearm,

law enforcement allowed the package to be sent to Colombia so that Colombian

law enforcement could track it.      Once the package reached its destination,

Colombian authorities searched the house and found other packages and weapons

parts. Agents were able to trace the items found in the house in Colombia to

Zambrano. They were also able to discern that Zambrano had purchased the items

at a Walmart located in Coral Springs. And one of the boxes found in the house in

Colombia contained a hammock, which had been shipped by “Correa.” Video

evidence played for the jury showed Zambrano, wearing sunglasses, carrying the

box and paying cash for the shipment. The Colombian police discovered firearm

parts in the hammock box at the house.

      As for the second Form 4473, the firearms dealer, James Smith, testified that

he sold the weapon to Roman on February 9, 2016. Only days later, on February


                                         24
            Case: 17-12377     Date Filed: 10/09/2018   Page: 25 of 38


15, 2016, part of that same firearm was discovered by a Colombian inspector in

Colombia.   The airway bill associated with the package identified the person

shipping the item as “Belalcazar.” The person claiming to be “Belalcazar” was

later identified as Mejia. Further, the jury heard evidence that the item used to

conceal this shipment was a cargo carrier purchased on February 11, 2016, by

Mejia. And the package was shipped the following day, on February 12, 2016.

Again, the purchase of the firearm occurred only two days prior to the purchase of

the cargo carrier—the item used to conceal the shipment of part of the firearm.

And the firearm part was shipped the next day and found by law enforcement in

Colombia shortly thereafter.

      And finally, the third Form 4473 was executed when Roman bought another

weapon from Smith on March 19, 2016. Unlike with the other transactions, the

weapon was seized immediately after its purchase by Roman. Evidence presented

to the jury demonstrated that immediately after Roman’s arrest, Roman contacted

Mejia to alert him that law enforcement was on to the scheme. The evidence also

revealed that after receiving this call, Zambrano rented a storage facility. In

addition, he rented a hotel room for Mejia. And items that could have been used to




                                        25
              Case: 17-12377       Date Filed: 10/09/2018      Page: 26 of 38


conceal the shipment of the firearm purchased on March 19, 2016, were found in

the storage unit (e.g., a grill, smoker, and table saw).7

       These facts, viewed in the light most favorable to the government, support a

finding by a reasonable jury that Mejia and Roman never intended to keep the

firearms for themselves when they purchased them. Because a reasonable jury

could conclude that, at the time Mejia and Roman completed the ATF Forms 4473

they had no intention of keeping the firearms—but rather, intended to immediately

chop them up for parts and ship them to Colombia—it could reasonably conclude

that the men misrepresented that they were the actual purchasers on the ATF

Forms. See Ortiz, 318 F.3d at 1038.

       Next, although Zambrano was never present during any of the firearm

purchases, more than enough circumstantial evidence supported the conclusion that

Zambrano was aware that his co-conspirators were providing materially false

statements when they purchased the firearms. Zambrano himself used an alias and

a false address when shipping items to Colombia. He also wore sunglasses to

further conceal his identity when making shipments. Zambrano chose to use

different shipping companies on consecutive days when making shipments. And

he used cash, so the transactions could not be traced.



       7
         Testimony also revealed that a grill, smoker, and table saw were purchased on March 20
and 22, 2016.
                                              26
                Case: 17-12377   Date Filed: 10/09/2018   Page: 27 of 38


      His involvement with Mejia and Roman was also clear from their

interactions.     Video surveillance showed Mejia shopping with Zambrano at

Walmart.        During this shopping trip, Zambrano used cash to pay for the

concealment items, but he used a credit card for other items. Zambrano was also

seen on the other store surveillance video shopping for concealment items with

Mejia. And after Roman was arrested in the Tampa area, Zambrano rented the

storage unit where various firearms and concealment items were found. He also

rented the hotel where Mejia hid from law enforcement.

      And finally, the vise with metal shavings and the tools that could be used to

obliterate serial numbers, which were found at the storage unit Zambrano rented,

supported the conclusion that Zambrano knew his coconspirators had obtained the

guns in violation of ATF regulations. Significantly, the serial numbers had been

obliterated on the weapons found in the packages seized here in the United States

and in Colombia. In view of these facts, reasonable jurors could have concluded

that the coconspirators obliterated the serial numbers of the weapons they shipped

to protect themselves from being identified as the purchasers of the firearms, since

the purchases were in violation of ATF regulations.           Obliterating the serial

numbers on the firearms was not necessary to conceal the fact that the conspirators

were the ones who shipped the firearms overseas, had the firearms been legally

obtained in accordance with ATF regulations. That was the purpose of shipping


                                          27
             Case: 17-12377     Date Filed: 10/09/2018   Page: 28 of 38


from different shippers virtually every time, using aliases and false shipping

addresses, and wearing sunglasses while shipping.

      All of these facts support a finding by a reasonable jury that Zambrano was

aware of and involved in the illegal scheme and knew that Mejia and Roman

would also be using means to deceive firearms dealers when making the purchases.

For these reasons, we affirm the conviction with respect to the conspiracy to

purchase firearms by means of materially false statements.

                                         B.

      Zambrano also argues that the evidence against him with respect to the

unlawful exportation and smuggling of firearms outside the United States was not

sufficient to secure a conspiracy conviction. He notes that a charge of conspiracy

to illegally export firearms requires evidence of specific intent but contends that

the government presented no direct evidence of such specific intent on his part.

Zambrano also asserts that the circumstantial evidence presented at trial was

limited and did not support a reasonable inference of his specific intent to conspire

to illegally export firearms.

      When an item has been designated as a “defense article,” a private party like

Zambrano ordinarily may not export it from the United States without a license or




                                         28
               Case: 17-12377      Date Filed: 10/09/2018       Page: 29 of 38


written approval from the government.8 United States v. Man, 891 F.3d 1253,

1265 (11th Cir. 2018). The commercial export of arms and ammunition from the

United States is governed by the Arms Export Control Act (“AECA”), 22 U.S.C. §

2778, and the International Traffic in Arms Regulations, 22 C.F.R. §§ 121–30. See

United States v. Adames, 878 F.2d 1374, 1376 (11th Cir. 1989) (per curiam). But §

2778 imposes criminal sanctions only on individuals who “willfully” violate the

AECA and regulations promulgated thereunder. Man, 891 F.3d at 1265, 1267;

Adames, 878 F.2d at 1377. The requirement of willfulness connotes a “voluntary,

intentional violation of a known legal duty.” Id. (citing United States v. Davis, 583
F.2d 190, 193 (5th Cir. 1978)). Congress did not intend to impose criminal

penalties on “innocent or negligent errors.” Id.

       In order to convict a person on under § 2778, the government must prove

specific intent—that the defendant “knew that it was unlawful to export the

[firearms]” and “intentionally violated [the] known legal duty not to export

[them].” Man, 891 F.3d at 1268 (citing Adames, 878 F.2d at 1377) (alteration in

Man). Evidence that a criminal defendant merely “was aware of the generally

unlawful nature of [his] actions” is not sufficient to sustain a conviction. Id. (citing

Adames, 878 F.3d at 1377).


       8
         Here, the parties stipulated to the fact that the items shipped were “defense articles”
and, thus, required a license for export. They also stipulated that neither Zambrano nor his co-
conspirators had such a license.
                                              29
              Case: 17-12377     Date Filed: 10/09/2018   Page: 30 of 38


       We first note that the government was not required to demonstrate

Zambrano’s awareness of § 2778 to show his specific intent with respect to the

conspiracy.   See Byran v. United States, 524 U.S. 184, 189, 191-193 (1998)

(finding that a law that punishes individuals who “willfully engag[e] in the

business of dealing in firearms [without a license]” does not require the

government to prove that the defendant “was aware of the federal law.”); see also

Liparota v. United States, 471 U.S. 419, 434 (1985). And to prove Zambrano’s

intent, the government was able to rely on “circumstantial evidence, such as

inferences from the conduct of the alleged participants or from circumstantial

evidence of a scheme.” Man, 891 F.3d at 1265 (citation and internal quotation

marks omitted). Where the government relies on circumstantial evidence, though,

“reasonable inferences, and not mere speculation, must support the jury’s verdict.”

Id.   (citation omitted).    Here, we find that sufficient circumstantial evidence

supported a finding by the jury that Zambrano had the specific intent to conspire to

illegally export firearms.

       At the outset, we note that this case is distinguishable from Adames, a case

relied upon heavily by Zambrano. In Adames, the defendant was a vice-consul at

the Panamanian consulate in Miami and assisted her brother, who had an

investigation and security firm in Panama, with shipping firearms in order to gain a

more favorable rate for shipment. Adames, 878 F.2d at 1375. In Adames, we


                                          30
             Case: 17-12377     Date Filed: 10/09/2018    Page: 31 of 38


found that the evidence elicited at trial failed to prove that the defendant acted

willfully because “[t]he evidence demonstrate[d], at most, that Adames was

negligent in not investigating the legal prerequisites to the exportation of firearms.”

Id. at 1377. We noted that the evidence did not prove that she “intentionally

violated a known legal duty not to export the firearms or purposefully perpetuated

her ignorance of the [law] to avoid criminal liability.” Id.

      In contrast, the evidence presented at trial here sufficiently established that

Zambrano willfully assisted in the exportation of firearms without a license,

knowing that his conduct was prohibited. Zambrano’s participation in several

aspects of the conspiracy and the manner in which the shipments were made

supports a reasonable inference by the jury that Zambrano was aware that the

exportation of the firearms was illegal.

      First, this case involves a conspiracy to export military-style weapons such

as AR-15s and Barrett .50 caliber rifles—items that were found in a storage unit

rented by Zambrano. During trial, the jury heard the testimony of a Colombian

police officer, who stated that these types of firearms cannot be legally possessed

by civilians in Colombia and instead are bought on the black market by criminals.

Testimony also revealed that the firearms were not shipped intact. Rather, the

weapons were broken apart and shipped in pieces to Colombia. The AR-15s found




                                           31
              Case: 17-12377   Date Filed: 10/09/2018   Page: 32 of 38


in the storage unit were also broken apart. That is not something generally done

with legally shipped items.

      Second, Zambrano and his co-conspirators took purposeful steps to conceal

the exportation of the firearms. They hid the firearm parts in boxes containing

pedestrian items such as a car grill or a hammock. And Zambrano was seen on

surveillance video with Mejia buying concealment items with cash while using a

credit card for other items during the same trip. Zambrano also used an alias and

false address when he made shipments in an effort to conceal the identity of the

shipper. And Zambrano used different shipping companies, paid in cash, and wore

sunglasses to conceal his identity. Again, there is no reason to undertake all of

these steps if a shipper does not know that exportation of the firearms he is

shipping is illegal.

      Third, when Zambrano completed air bills to make shipments, he falsely

listed the contents of the package. The airway bills signed by Zambrano also listed

various prohibitions and required him to represent that certain items, such as

pistols, were not being shipped. It was reasonable for a jury to infer from these

facts that Zambrano knew it was illegal to ship firearm parts attached to

concealment items outside of the United States.

      Finally, after his arrest, Roman told Mejia that law enforcement had taken

the rifle he purchased. After Mejia received this information, both Zambrano and


                                        32
               Case: 17-12377       Date Filed: 10/09/2018       Page: 33 of 38


Mejia jumped into action to hide the evidence against them in a storage locker.

Zambrano also rented a hotel room to hide Mejia from detection.

         All of this evidence, taken together, was more than sufficient for a

reasonable jury to conclude that Zambrano had the specific intent to conspire with

Mejia and Roman to unlawfully export the firearms. And the manner in which

parts of the firearms were shipped also supports a finding that Zambrano conspired

to conceal the illegal exportation (the third object of the conspiracy charged).9 If

Zambrano believed his actions to be lawful, he and his co-conspirators would not

have taken great pains to conceal their identities when purchasing and shipping the

items. The fact that the firearms were chopped up and later shipped while attached

to concealment items also supports this finding. Finally, the fact that Zambrano

had control over the storage facility further demonstrates his knowledge of the

items.

         For all of these reasons, and taking the evidence in the light most favorable

to the government, it was reasonable for the jury to conclude that Zambrano knew

of the unlawful objects of the conspiracy and had the specific intent to engage in


         9
          In his brief, Zambrano suggests that evidence was not sufficient to support his
conviction for conspiracy to conceal the exportation of firearms (in violation of 18 U.S.C. §
554), but he does so in a conclusory manner. It appears that Zambrano claims, because he could
not be convicted of conspiring to export firearms, he also could not be convicted of conspiring to
conceal the unlawful exportation of the firearms. For the reasons we have already discussed, we
disagree.


                                               33
              Case: 17-12377   Date Filed: 10/09/2018   Page: 34 of 38


the conspiracy to illegally export the firearms. We therefore affirm Zambrano’s

conviction for conspiracy because the evidence was sufficient to sustain the

conviction.

                      IV.      Reasonableness of the Sentence

      Finally, Zambrano asserts that his 60-month sentence—the maximum under

the applicable statute—was substantively unreasonable because it was greater than

necessary to meet the goals of sentencing under 18 U.S.C. § 3553(a). He claims

he was a first-time offender who played a lesser role in the overall offense, and he

argues no evidence exists that he enriched himself greatly as a result of the

offense. Zambrano contends the district court failed to properly consider his

characteristics, his lack of criminal history and his limited actions, and how those

characteristics “clearly placed him outside the sphere of the worst offender

deserving the maximum penalty prescribed by Congress.” We disagree.

      We review the substantive reasonableness of a sentence for an abuse of

discretion. See United States v. Irey, 612 F.3d 1160, 1188 (11th Cir. 2010) (en

banc) (citing Gall v. United States, 552 U.S. 38, 46 (2007); United States v.

Williams, 527 F.3d 1235, 1247-48 (11th Cir. 2008). To prevail, Zambrano must

show that his sentence is unreasonable in light of the record and the § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The

substantive reasonableness of a sentence is determined taking into account the


                                        34
             Case: 17-12377    Date Filed: 10/09/2018   Page: 35 of 38


totality of the circumstances, “including the extent of any variance from the

Guidelines range.” United States v. Alfaro-Moncada, 607 F.3d 720, 735 (11th Cir.

2010) (quotation omitted).

      A district court must evaluate all of the § 3553(a) factors when deciding on a

sentence. Id. The factors listed in § 3553(a) include the need for the sentence

imposed, which includes the need to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense. See 18

U.S.C. § 3553(a)(2)(A). The court is also required to consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the guidelines range, policy statements issued by the

Sentencing Commission, the need to avoid unwarranted sentence disparities among

defendants with similar records, and the need to provide restitution to victims. Id.

at § 3553(a). The court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a)(2). See 18 U.S.C. §

3553(a).

      District courts’ decisions with respect to sentencing are to be given “due

deference,” and this Court may vacate the sentence only “‘if we are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.’” United


                                         35
             Case: 17-12377    Date Filed: 10/09/2018   Page: 36 of 38


States v. Shaw, 560 F.3d 1230, 1238 (11th Cir. 2009) (quoting United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)).

      Considering the totality of the circumstances, we conclude that the district

court did not commit a clear abuse of discretion when it sentenced Zambrano to 60

months’ imprisonment. First, the sentence was within the Guidelines range. We

generally expect a sentence within the Guidelines range to be reasonable. Alfaro-

Moncada, 607 F.3d at 735. Zambrano’s advisory guidelines range was 78 to 97

months’ imprisonment based on a criminal history category of I and adjusted

offense level of 28. But since the maximum sentence set forth at 18 U.S.C. § 371

was five years, his guidelines “range” became 60 months. Zambrano’s sentence

was also within the statutory maximum.

      Next, the transcript of the sentencing hearing demonstrates that the district

court acknowledged the factors set forth in § 3553(a) and considered them when

fashioning a sentence. And in issuing his sentence, the district judge explained as

follows:

            The Court, in determining a sentence sufficient, but not
            greater than necessary, shall consider the need for the
            sentence imposed to reflect the seriousness of the
            offense—and certainly this illegal shipment of firearm
            parts with obliterated serial numbers hidden in metal-type
            purchases is a very serious offense—as well as the need
            for the sentence imposed to promote respect for the law,
            to provide just punishment for the offense, to afford
            adequate deterrence to criminal conduct not only of this


                                         36
             Case: 17-12377    Date Filed: 10/09/2018   Page: 37 of 38


            Defendant, but other persons who may be considering
            such conduct.

            Given the seriousness of the offense, given the
            Defendant's participation in several levels of this offense
            . . . [and] given the need for the sentence imposed to
            promote respect for the law, to provide just punishment,
            to afford adequate deterrence not only to this Defendant,
            but other persons, and given the seriousness of the
            offense in that this involved very serious firearms being
            illegally shipped to Colombia, he is already getting a
            variance, quite frankly, from the 78 months because the
            Government chose to only charge him with a 371 charge,
            which is a 60-month maximum.

            And given the fact that the other two Defendants, who I
            find—and I found at all the hearings—that I really found
            that they were equally culpable—I find that the 60-month
            sentence is the appropriate sentence.

      After reviewing the district court’s reasoning, it is clear that Zambrano’s

arguments—that the court failed to consider his characteristics as a first time

offender, and that it failed to consider the severity of the offense—lack merit. The

district court considered both, expressly reviewing Zambrano’s role in the offense

and finding it to be equal to his co-defendants who also received 60-month

sentences. The district court also specifically noted that Zambrano lacked any

criminal history.   The court considered Zambrano’s request for a downward

variance based on his argument that he was a minimal player in the overall

conspiracy but rejected it. A sentencing judge need only “set forth enough to

satisfy the appellate court that he has considered the parties’ arguments and has a


                                        37
             Case: 17-12377     Date Filed: 10/09/2018    Page: 38 of 38


reasoned basis for exercising his own legal decisionmaking authority.” United

States v. Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008) (citation and internal

quotation marks omitted); See also United States v. Amedeo, 487 F.3d 823, 832

(11th Cir. 2007) (“an acknowledgment by the district judge that he or she has

considered the § 3553(a) factors will suffice.”). Here, it did.

      We are not left with the “definite and firm conviction” that the district court

committed a clear error of judgment in imposing a 60-month sentence.

                                     V. Conclusion

      For all of the reasons we have set forth, we affirm Zambrano’s conviction

and sentence.

      AFFIRMED.




                                          38